"that counsel should be 'strongly presumed to have rendered adequate
                assistance and made all significant decisions in the exercise of reasonable
                professional judgment." Cullen v. Pinholster, 563 U.S. „ 131 S. Ct.
                1388, 1403 (2011) (quoting Strickland, 466 U.S. at 690). Further, the
                presumption is that the actions of counsel reflect trial tactics rather than
                sheer neglect. Harrington v. Richter, 562 U.S. „ 131 S. Ct. 770, 790
                (2011). We give deference to the district court's factual findings if
                supported by substantial evidence and not clearly erroneous but review
                the court's application of the law to those facts de novo.   Lader v. Warden,
                121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            First, appellant claims that trial counsel was ineffective for
                advising appellant to testify, which allowed his prior convictions and his
                journal to be admitted at trial Appellant fails to demonstrate that trial
                counsel was deficient or that he was prejudiced. Appellant was informed
                at trial that it was his decision to testify. At the evidentiary hearing, trial
                counsel testified that he and appellant had numerous discussions about
                whether appellant should testify and that trial counsel did not push him
                either way. Further, appellant's testimony was the only way to inform the
                jury that appellant was afraid for the lives of his wife and child, which
                could have attacked the integrity of his confession. Moreover, appellant
                fails to demonstrate that there was a reasonable probability of a different
                outcome at trial had he not testified We note that there was
                overwhelming evidence of appellant's guilt without the introduction of his
                prior convictions and the journal. Therefore, the district court did not err
                in denying this claim.



SUPREME COURT
     OF
   NEVADA
                                                       2
                                   Second, appellant claims that trial counsel was ineffective for
                       mentioning his prior conviction for first-degree murder during his opening
                       statement. Appellant fails to demonstrate that trial counsel was deficient
                       or that he was prejudiced. Appellant was canvassed by the district court
                       prior to counsel giving his opening statement as to whether appellant
                       approved of his trial counsel's decision to inform the jury that he had
                       previously been convicted of murder. Appellant told the district court that
                       he approved. Further, appellant fails to demonstrate that there was a
                       reasonable probability of a different outcome at trial had counsel not
                       informed the jury of appellant's prior convictions given the overwhelming
                       evidence of appellant's guilt. Therefore, the district court did not err in
                       denying this claim.
                                   Third, appellant claims that trial counsel was ineffective for
                       failing to request a limiting instruction prior to the introduction of his
                       journal, which referenced other bad acts. Appellant fails to demonstrate
                       that he was prejudiced. While a limiting instruction was not given at the
                       time the evidence was introduced, a limiting instruction was given to the
                       jury at the close of evidence. Further, appellant fails to demonstrate that
                       there was a reasonable probability of a different outcome at trial had
                       counsel requested a limiting instruction prior to the admission of the other
                       bad acts given the overwhelming evidence of appellant's guilt. Therefore,
                       the district court did not err in denying this claim.
                                   Fourth, appellant claims that trial counsel was ineffective for
                       conceding appellant's guilt during voir dire and closing arguments.
                       Appellant fails to demonstrate that trial counsel was deficient or that he
                       was prejudiced because the record reveals that trial counsel did not

SUPREME COURT
        OF
     NEVADA
                                                              3
(0) 1947A    7.4frr.
                   concede appellant's guilt during voir dire or closing arguments. Therefore,
                   the district court did not err in denying this claim.
                               Fifth, appellant claims that trial counsel should have
                   requested an instruction on "use" liability for the deadly weapon
                   enhancement where it is a co-conspirator who used the weapon and not
                   the defendant. Appellant fails to demonstrate that he was prejudiced.
                   Appellant fails to demonstrate a reasonable probability of a different
                   outcome at trial had trial counsel requested an instruction on "use"
                   liability because of the overwhelming evidence at trial that appellant was
                   the one who shot the victim. Therefore, the district court did not err in
                   denying this claim.
                                Sixth, appellant claims that trial counsel should have objected
                   to instruction 21, which related to co-conspirator liability, because it did
                   not clearly set forth specific intent. Specifically, appellant claims that the
                   jurors may have concluded that if they thought appellant intended to
                   commit the crime of extortionate collection of a debt, they could find him
                   guilty of murder without finding that he had the specific intent to commit
                   murder. Appellant fails to demonstrate that trial counsel was deficient or
                   that he was prejudiced. Jury instruction 21 correctly sets forth the law for
                   co-conspirator liability, Bolden v. State, 121 Nev. 908, 922, 124 P.3d 191,
                   200-01 (2005) overruled on other grounds by Cortinas v. State, 124 Nev.
                   1013, 1021, 195 P.3d 315, 320 (2008), and counsel is not deficient for
                   failing to make futile objections. Donovan v. State, 94 Nev. 671, 675, 584
                   P.2d 708, 711 (1978). Further, appellant fails to demonstrate a reasonable
                   probability of a different outcome at trial had trial counsel objected.
                   Appellant was found guilty of conspiracy to commit murder which means

SUPREME COURT
      OF
    NEVADA
                                                          4
(o) tsam (ffstip
                that the jury necessarily found that he intended to commit murder. 1
                Therefore, the district court did not err in denying this claim.
                             Seventh, appellant claims that trial counsel was ineffective for
                failing to object to the State's argument in closing regarding second-degree
                felony murder. Further, he claimed that trial counsel should have
                objected to the State's argument that "if Smokey did it and there's
                evidence that [appellant] conspired with Smokey, he's guilty." 2 First,
                although it appears that the State made an argument regarding second-
                degree felony murder, appellant fails to demonstrateS a reasonable
                probability of a different outcome at trial had counsel objected because the
                jury found appellant guilty of first-degree murder. Second, the statement
                relating to Smokey was a correct statement of the law regarding
                conspiracy because appellant is liable for the murder if appellant
                conspired with Smokey to commit the murder even if Smokey carried out
                the murder. Bolden, 121 Nev. at 922, 124 P.3d at 200-01. Therefore, the
                district court did not err in denying this claim.
                             Eighth, appellant claims that trial counsel was ineffective for
                failing to object to the State's argument during closing that appellant was
                no longer entitled to the presumption of innocence. Appellant fails to
                demonstrate that trial counsel was deficient or that he was prejudiced.
                This claim is belied by the record. Trial counsel did object and the district

                      1 We  note that appellant was not charged with conspiracy to
                extortionately collect a debt.

                      2 Smokey    is Jerry Salas, appellant's co-conspirator. Hereinafter he
                will be referred to as Smokey.



SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                 court asked that the State rephrase. Further, appellant fails to
                 demonstrate a reasonable probability of a different outcome at trial had
                 trial counsel made further argument regarding the objection given the
                 overwhelming evidence of appellant's guilt. Therefore, the district court
                 did not err in denying this claim.
                             Ninth, appellant claims that trial counsel was ineffective for
                 failing to object to the State's improper argument during closing.
                 Specifically, appellant claims that the State improperly invoked God when
                 it used the phrase "God only knows." Further, appellant claims that the
                 State told the jury that being blindfolded "is the only way you would be
                 able to follow the story that the defendant told you," which mocked his
                 defense. Appellant failed to demonstrate that trial counsel was deficient
                 or that he was prejudiced. As to the "God only knows" comments,
                 appellant fails to demonstrate that this was improper and trial counsel
                 should have objected because it was used as a turn of phrase and was not
                 invoking God.    See Epps v. State, 901 F.2d 1481, 1483 (8th Cir. 1990)
                 (explaining that prosecutor's comments that were not objectionable could
                 not be a basis for an ineffective-assistance claim based on counsel's failure
                 to object). Further, appellant fails to demonstrate that there was a
                 reasonable probability of a different outcome at trial had trial counsel
                 objected to either of the statements. Therefore, the district court did not
                 err in denying this claim.
                             Tenth, appellant claims that trial counsel was ineffective for
                 failing to investigate and fully raise a Miranda issue. Miranda v. Arizona,
                 384 U.S. 436 (1966). Specifically, appellant claims that when he was first
                 approached by Las Vegas Metropolitan Police Department officers he

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e
                refused to speak to them and requested an attorney. Appellant fails to
                demonstrate that trial counsel was deficient or that he was prejudiced.
                Trial counsel did argue a motion to suppress the confession based on a
                Miranda violation and appellant fails to demonstrate that further
                investigation or argument would have changed the outcome of the hearing
                on the motion. Appellant's invocation after the Las Vegas Metro Police
                Department officers spoke to him was scrupulously honored; later he was
                again fully informed of his Miranda rights, and he told the police he was
                willing to talk to them. See Dewey v. State, 123 Nev. 483, 490-91, 169 P.3d
                1149, 1153-54 (2007). Further, the district court determined that
                appellant was not credible when he claimed that he told the police officers
                that he wanted an attorney. Therefore, the district court did not err in
                denying this claim.
                            Eleventh, appellant claims that trial counsel was ineffective
                for failing to present expert and lay testimony regarding the reliability of
                appellant's statements to the police. Appellant fails to demonstrate that
                trial counsel was deficient or that he was prejudiced. Trial counsel
                attempted to present an expert on false confessions, but the district court
                did not allow it because the testimony that appellant may have falsely
                confessed to protect his family was not an area of scientific inquiry. This
                court affirmed that decision on appeal. Holden v. State, Docket No. 47698
                (Order of Affirmance, October 17, 2007). Appellant argues that had trial
                counsel actually had the expert speak with appellant and view the
                videotape of his confession, the expert would have been allowed to testify.
                Trial counsel testified at the evidentiary hearing that he did not have the
                expert review the confession videotape or interview appellant because he

SUPREME COURT
        OF
     NEVADA
                                                     7
(0) I947A
                  was afraid her conclusion would be that appellant did not falsely confess
                  and he wanted her to only testify in general about false confessions. This
                  was a reasonable trial strategy and the district court did not err in
                  denying this claim.
                              Twelfth, appellant claims that trial counsel was ineffective for
                  failing to present an expert witness regarding the effects of
                  methamphetamine use and how that may have affected the voluntariness
                  of appellant's confession. Appellant fails to demonstrate that counsel was
                  deficient or that he was prejudiced. Appellant had an evidentiary hearing
                  but failed to produce an expert regarding methamphetamine use and how
                  that may have affected his confession. Therefore, because appellant failed
                  to carry his burden to demonstrate ineffective assistance, the district court
                  did not err in denying this claim.
                              Thirteenth, appellant claims that trial counsel was ineffective
                  for failing to present other available evidence that showed a reasonable
                  basis for appellant's fear. Specifically, appellant claims that trial counsel
                  could have presented evidence that appellant was married and had a
                  child, that one of the State's witnesses was afraid of Smokey, and that
                  there were inconsistencies between appellant's version and the witness'
                  version of events. Appellant fails to demonstrate that trial counsel was
                  deficient or that he was prejudiced. Appellant fails to explain how
                  evidence that appellant was married and had a child could have been
                  admitted absent appellant's testimony. Further, trial counsel did inquire
                  of the witness as to whether she was afraid of Smokey and trial counsel
                  highlighted some of the inconsistencies between appellant's version and
                  the witness' version of events during cross-examination and closing

SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1947A    ae
                arguments. Moreover, appellant fails to demonstrate a reasonable
                probability of a different outcome at trial had trial counsel further pointed
                out that the witness was afraid of Smokey or if trial counsel pointed out
                more inconsistencies given the overwhelming evidence of appellant's guilt.
                Therefore, the district court did not err in denying this claim.
                            Next, appellant claims that the district court erred in denying
                his claims of ineffective assistance of appellate counsel. To prove
                ineffective assistance of appellate counsel, a petitioner must demonstrate
                that counsel's performance was deficient in that it fell below an objective
                standard of reasonableness, and resulting prejudice such that the omitted
                issue would have a reasonable probability of success on appeal. Kirksey v.
                State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996). Both components of
                the inquiry must be shown.       Strickland, 466 U.S. 668, 697. Appellate
                counsel is not required to raise every non-frivolous issue on appeal.   Jones
                v. Barnes, 463 U.S. 745, 751 (1983). Rather, appellate counsel will be
                most effective when every conceivable issue is not raised on appeal      Ford
                v. State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989). We give deference to
                the district court's factual findings if supported by substantial evidence
                and not clearly erroneous but review the district court's application of the
                law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d
                1164, 1166 (2005).
                            First, appellant claims that appellate counsel was ineffective
                for failing to argue that the district court erred by admitting the journal at
                trial because it was more prejudicial than probative. Appellant failed to
                demonstrate that this claim had a reasonable probability of success on
                appeal. The journal included admissions that appellant committed the

SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A
                crime and contradicted statements that appellant made while on the
                stand. While it did inculpate appellant in the crimes, it was not unfairly
                prejudicial.     See NRS 48.035(1) (providing that relevant evidence is
                inadmissible if "its probative value is substantially outweighed by the
                danger of unfair prejudice" (emphasis added)); State v. Eighth Judicial
                Dist. Court, 127 Nev. „ 267 P.3d 777, 781 (2011) (explaining that
                "unfair" prejudice refers to a decision based on an improper basis, such as
                emotion or bias). Further, some of the more inflammatory passages were
                not admitted at trial. Therefore, the district court did not err in denying
                this claim.
                               Second, appellant claims that appellate counsel was
                ineffective for failing to argue that the State's closing argument was
                improper. Appellant fails to demonstrate that this claim had a reasonable
                probability of success on appeal. As discussed previously, the State's
                arguments were not improper, and therefore, would not have been
                reversible error. Thus, the district court did not err in denying this claim.
                               Third, appellant claims that appellate counsel was ineffective
                for failing to argue that Amy Hatzenpillar's testimony that Smokey stated
                "they took care of what they had to take care of," was inadmissible
                hearsay. Appellant fails to demonstrate that this claim had a reasonable
                probability of success on appeal. The statement was admitted, over the
                objection of trial counsel, on the grounds that it was an adoptive
                admission. Because appellant was in the room when the statement was
                made and it was a statement that it would be expected that appellant
                would dissent from, the statement was properly admitted at trial as an
                adoptive admission. Maginnis v. State, 93 Nev. 173, 175, 561 P.2d 922,

SUPREME COURT
        OF
     NEVADA
                                                       10
(0) 1907A
                  923 (1977); NRS 51.035(3)(b). Therefore, the district court did not err in
                  denying this claim.
                              Fourth, appellant claims that appellate counsel was ineffective
                  for failing to argue that appellant's confession should have been
                  suppressed because of a Miranda violation. Appellant fails to demonstrate
                  that this claim had a reasonable probability of success on appeal. As
                  discussed previously, there was no Miranda violation and the district
                  court concluded that appellant was not credible. Therefore, the district
                  court did not err in denying this claim.
                              Finally, appellant claims that the cumulative errors of trial
                  and appellant counsel entitle him to relief. Appellant fails to demonstrate
                  that any alleged errors by counsel, singly or cumulatively, would have had
                  a reasonable probability of altering the outcome at trial or on appeal.
                  Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                             .A&A   Stet,        ,
                                                                                     J.
                                                      Hardesty


                                                                                     J.
                                                      Douglas


                                                                                     J.




SUPREME COURT
        OF
     NEVADA
                                                        11
(0) 1947A    en
                 cc: Hon. Carolyn Ellsworth, District Judge
                      Karen A. Connolly, Ltd.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   12
(0) 1947A    e